Name: Commission Regulation (EEC) No 2979/80 of 17 November 1980 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/ 14 Official Journal of the European Communities 19 . 11 . 80 COMMISSION REGULATION (EEC) No 2979/80 of 17 November 1980 on the supply of common wheat to the Republic of Zaire as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1870 / 80 ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ( 4 ), as last amended by Regulation (EEC) No 2543 /73 ( 5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 8 May 1979 , the Council of the European Communities has expressed its intention to grant , under a Community measure , 6 000 tonnes of common wheat to the Republic of Zaire under its food-aid programme for 1978 /79 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/ 80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6); whereas it is necessary to specify , for the purposes of the Community measure envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/ 80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 184 , 17 . 7 . 1980 , p. 1 . O OJ No L 281 , 1 . 11 . 1975 , p. 89 . ( 4) OJ No 106, 30 . 10 . 1962 , p. 2553 /62 . (') OJ No L 263 , 19 . 9 . 1973 , p. 1 . (") OJ No L 192 , 26 . 7 . 1980 , p. 11 . 19 . 11 . 80 Official Journal of the European Communities No L 309/ 15 ANNEXA 1 . Programme : 1978 / 79 2 . Recipient : Republic of Zaire 3 . Place or country of destination : Republic of Zaire 4 . Product to be mobilized : Common wheat 5 . Total quantity ; 6 000 tonnes 6 . Number of lots : three lots of 2 000 tonnes 7 . Intervention agency responsible for conducting the procedure : ONIC , 21 , avenue Bosquet , 75007 Paris , telex 270 807 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : The common wheat must be of fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed (moisture : maximum 15 %) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Matadi 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 28 November 1980 at 12 noon 16 . Shipment period : Lot 1 : from 15 December 1980 to 15 January 1981 Lot 2 : from 1 February to 28 February 1981 Lot 3 : from 1 April to 30 April 1981 17 . Security : 6 ECU/ tonne No L 309/ 16 Official Journal of the European Communities 19 . 11 . 80 ANNEXE B  ANHANG B  ALLEGA TOB  BIJLAGE B  BILAG B  ANNEX B NumÃ ©ro du lot Nummer der Lose Numero della partita Nummer van de partij Partiets nummer Number of lot Port d'embarquement Verschiffungshafen Porto d' imbarco Haven van inlading Indskibningshavn Port of shipment Tonnage Ã mettre en fob Nach fob zu bringende Menge Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid MÃ ¦ngde til levering fob Tonnage fob Nom et adresse du stockeur Name und Adresse des Lagerhalters Nome e indirizzo del detentore Naam en adres van de entrepothouder Lagerindehaverens navn og adresse Address of store Lieu de stockage Ort der Lagerhaltung Luogo di accantonamento Adres van de opslagplaats Lagerplads Town at which stored 1 2 3 Port de la CommunautÃ © Hafen der Gemeinschaft Porto della ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port 6 000 t CoopÃ ©rative agricole de l'arrondissement de Reims 16 , boulevard du Val de Vesle BP 405 51064 Reims Cedex Reims Vrilly Zone industrielle Sud-Est 51000 Reims